                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  CLARA VASQUEZ,                                    )
                                                    )
          Plaintiff,                                )    Civil Action No. 5: 18-366-DCR
                                                    )
  V.                                                )
                                                    )
  PASO FINO HORSE ASSOCIATION                       )     MEMORANDUM OPINION
  INCORPORATED, et al.,                             )         AND ORDER
                                                    )
          Defendants.                               )

                                     *** *** *** ***

       Plaintiff Clara Vasquez (“Clara”) sued the Paso Fino Horse Association (“PFHA”) and

her sister Patricia Vasquez (“Patricia”) seeking a declaration of the parties’ rights concerning

the mare Paz del Suroeste (“the Mare”). The parties filed cross-motions for summary judgment

on April 1, 2019. The Court denied Clara’s motion for summary judgment and granted the

defendants’ motion, concluding inter alia that Clara had not exhausted her remedies through

the PFHA. [Record No. 82] The PFHA has now filed a motion for attorney’s fees. [Record

No. 84]

                                               I.

       The American Rule provides that “[e]ach litigant pays his own attorney’s fees, win or

lose, unless a statute or contract provides otherwise.” Baker Botts LLP v. ASARCO LLC, 135

S. Ct. 2158 (2015); Griffin Indus., Inc. v. EPA, 640 F.3d 682, 685 (6th Cir. 2011). Clara is

obligated to pay its attorney’s fees based on the parties’ contractual agreement.

       The PFHA is a nonprofit organization formed in 1972 “to promote the Paso Fino horse

and to maintain the integrity of the Registry of the PFHA.” [Record No. 61-5, pp. 2, 18] Clara
                                             -1-
has been a member of and has registered horses with the PFHA for more than twenty years.

[Record No. 1-1, ¶ 7] Clara and Patricia purchased the Mare in Colombia in 2005. [Record

No. 61-17, p. 5] The Mare was originally registered with Fedequinas, a Colombian equine

association. The sisters subsequently brought the Mare to the United States and registered her

in 2008 with the PFHA. Id. at p. 7.

       The PFHA registration application includes the following statement: “I am aware of

and agree to abide by the rules and procedures of the Paso Fino Horse Association and its

Registry.” [Record No. 61-3, p. 3] Clara signed the registration application just below this

provision. The PFHA Rulebook indicates that “[a]ll members in good standing shall . . . obey

and be bound by the Constitution and Rules and regulations of the Association.” [Record No.

61-5, p. 22] The Rulebook also provides:

       Reimbursement for Costs in Unsuccessful Challenge to Association, Venue
       for Legal Action.

       The Association has adopted the following provision for the mutual benefit of
       the members and with the intention of reducing the Association’s litigation
       expenses, which expenses would ultimately be borne by members and
       nonmembers participating in Association activities. Every member, by joining
       the Association, or nonmember, by purchasing Paso Fino horses, filing a
       registration application or other documents with the Association, or
       participating in Association approved events, does thereby agree as follows:

       1.     If unsuccessful in an attempt to overturn Association decision[s], actions,
              rules or regulations, to reimburse the Association for its reasonable
              attorney’s fees, court costs and other expenses in defense of such suit;
              and
       2.     That he/she will not commence any action, whether in law or equity,
              against the Association in any courts other than those federal and state
              courts located in the state of Kentucky.

Rulebook IX, J (emphasis in original). [Record No. 61-5, pp. 56-57]




                                             -2-
       The PFHA contends that Clara’s membership and/or registration of the Mare

constitutes a binding agreement to pay attorney’s fees. But Clara contends that she should not

be required to pay the PFHA’s attorney’s fees, notwithstanding the language quoted above.

                                              II.

       Clara first argues that the parties did not enter into a valid contract. The elements of a

contract are offer and acceptance, full and complete terms, and consideration. Cantrell Supply,

Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384 (Ky. Ct. App. 2002). The PFHA has provided

a signed registration application in which Clara agreed to abide by the PFHA’s rules. Such an

application constitutes an offer. See, e.g., Guilbert v. Phillips Petroleum Co., 503 F.2d 587

(6th Cir. 1974). The PFHA accepted Clara’s offer by registering the Mare. Further, the parties

exchanged consideration because Clara paid a registration fee in exchange for registering the

Mare with the PFHA. There is no suggestion the parties’ agreement lacked full and complete

terms, as both the registration application and Rulebook are highly detailed.

       Next, Clara suggests that she is not bound by the PFHA’s rules because she did not

receive a copy of the Rulebook when she became a member of the PFHA. However, Clara

does not allege that she had not been provided a copy of the Rulebook by the time she

registered the Mare in 2008. Regardless, “[a] fundamental rule of contract law holds that,

absent fraud in the inducement, a written agreement duly executed by the party to be held, who

had an opportunity to read it, will be enforced according to its terms.” Conseco Fin. Serv.

Corp. v. Wilder, 47 S.W.3d 335, 341 (Ky. Ct. App. 2001). Clara explicitly agreed to be bound

by the PFHA’s rules when she applied to register the Mare. And even if Clara did not possess

a copy of the Rulebook in 2008, there is no suggestion that she requested a copy and was



                                              -3-
denied it or otherwise did not have an opportunity to read the rules. Accordingly, not receiving

a copy of the Rulebook is not a reason to set aside the parties’ agreement.

       Clara also suggests that the contract is invalid because it was drafted by the PFHA and

she did not have an opportunity to negotiate its terms. However, “take-it-or-leave-it” contracts

drafted by one party, without the other party’s input, are not per se improper. Conseco Fin.

Serv. Corp. v. Wilder, 47 S.W.3d 335, 342 n.20 (Ky. Ct. App. 2001). Accordingly, the

allegation that the parties’ agreement constitutes an adhesion contract is not a sufficient basis

for invalidating the agreement. Additionally, it appears that Clara was eligible to vote, hold

office, and propose changes to the PFHA’s rules, so her suggestion that she had no ability to

influence the rules is without merit. [See Record No. 61-5, p. 22]

       It is well-established that contracts of adhesion may be invalid when the contain

confusing language or oppressive terms hidden in fine print. Schnuerle v. Insight Comms. Co.,

L.P., 376 S.W.3d 561, 576 (Ky. 2012). Here, the provision providing for attorney’s fees is

printed in sufficiently large text, which is the same size and font as the other text in the

Rulebook. Further, “Reimbursement for Costs in Unsuccessful Challenge to Association”

appears in bold print. These provisions appear in pages 39-40 of the Rulebook and are clearly

referenced under “Attorney’s Fees” in the index. [Record No. 61-5, pp. 56-57, 189]

       Clara also contends that provisions for unilateral attorney’s fees must be a product of

the parties’ negotiations; otherwise, they are contrary to public policy and unenforceable.

Several states have enacted legislation overriding contractual provisions which provide that




                                              -4-
only one party may recover attorney’s fees. See, e.g., Cal. Civ. Code § 1717; Wash. Rev. Code

§ 4.84.330; Fla. Stat. Ann. § 57.105(7).1 Kentucky is not one of those states.

        It appears that only one Kentucky court has issued an opinion addressing a provision

for unilateral attorney’s fees.   Truitt Roofing Company had agreed to perform certain

improvements to a building owned by LJM. LJM 12, LLC v. H.C. Truitt Co., 2010 WL

4860375 (Ky. Ct. App. Nov. 12, 2010). Despite Truitt’s full performance, LJM failed to render

full payment for the services. The parties’ contract provided that Truitt could recover

reasonable attorney’s fees incurred in collecting payment. Id. at *3.

       The trial court awarded Truitt $21,135.84 in attorney’s fees based on the contractual

provision. LJM argued on appeal that the unilateral attorney’s fees provision should not have

been enforced because it was contrary to public policy. However, the Kentucky Court of

Appeals affirmed the award pursuant to KRS § 411.195, which provides that “[a]ny provision

in a writing which create[s] a debt, or create[s] a lien on real property, requiring the debtor,

obligor, lienor, or mortgagor to pay reasonable attorney’s fees incurred by the creditor, oblige

or lienholder in the event of default, shall be enforceable . . . .” Id. at *3. The court did not

comment on LJM’s argument that the unilateral fee provision was contrary to public policy.

       It is a well-settled principle of contract law that courts should not enforce contracts in

contravention of public policy. State Farm Mut. Auto. Ins. Co. v. Hodgkiss-Warrick, 413

S.W.3d 875, 879-80 (Ky. 2013). But “[c]ourts will not disregard the plain terms of a contract

between private parties on public policy grounds absent a clear and certain statement of strong


1
  For example, Florida’s statute provides that “[i]f a contract contains a provision allowing
attorney’s fees to a party when he or she is required to take any action to enforce the contract,
the court may also allow reasonable attorney’s fees to the other party when that party prevails
in any action, whether as plaintiff or defendant, with respect to the contract.”
                                              -5-
public policy in controlling laws or judicial precedent.” Id. at 880. Public policy, used to bar

the enforcement of a contract, “is not simply something courts establish from general

considerations of supposed public interest, but rather something that must be found clearly

expressed in the applicable law.” Id. (quoting Ky. Farm. Bureau Mut. Ins. Co. v. Thompson,

1 S.W. 475, 476-77 (Ky. 1999)).

       The plaintiff has not identified any controlling authority indicating that the provision

for attorney’s fees should not be enforced.2 Instead, she relies on non-controlling case law for

the proposition that “a contractual provision awarding the prevailing party’s attorney’s fees is

enforceable only if it was arrived at through ‘equal bargaining power.’” [Record No. 86, p. 6,

citing Wilborn v. Bank One Corp., 906 N.E.2d 396 (Ohio 2009).] Although the Court is not

bound by this authority, it notes that the plaintiff’s conclusion regarding unequal bargaining

power is not as clear cut as she suggests. See Wilborn, 906 N.E.2d at 400-01 (discussing a

large financial lending institution contracting with individual home mortgage borrowers).

       Unlike the defendant in Wilborn, the PFHA is a relatively small, nonprofit association.

Clara is an experienced horsewoman who has owned and registered Paso Fino horses for more



2
  Clara’s reliance on Nottingdale Homeowners’ Ass’n, Inc. v. Darby, 514 N.E.2d 702 (Ohio
1987) is misplaced. Darby purchased a unit in the Nottingdale Condominium development.
Upon purchasing the unit, Darby “freely agreed to be bound by the terms of [a] condominium
declaration,” which provided that the homeowners’ association was entitled to recover its
reasonable attorney’s fees in any action to collect delinquent assessments. Id. at 706. Darby
later defaulted on the required assessments but objected when the homeowners’ association
sought the attorney’s fees incurred in collecting them. The Ohio court determined that the
contractual agreement for attorney’s fees was valid because it “was assented to in a non-
commercial setting by competent parties with equal bargaining positions and under neither
compulsion or duress.” Id. at 705.




                                             -6-
than 20 years. [Record No. 1-1, ¶ 7] She paid 50 million pesos for a one-half interest in the

Mare and, at the time of her deposition, owned five Paso Fino horses. [Record No. 61-17, p.

4] Four of the horses were registered with the PFHA, and she planned to register the fifth

horse when it reached a suitable age. She also owned a horse breeding business in Ocala,

Florida. Id.

       Contracts voluntarily made between competent persons will not be set aside lightly.

Instead, “the usual and most important function of courts is to enforce and maintain contracts

rather than to enable parties to escape their obligations on the pretext of public policy or

illegality.” Cumberland Valley Contractors, Inc. v. Bell Cnty. Coal Corp., 238 S.W.3d 644,

654 (Ky. 2007) (quoting Jones v. Hanna, 814 S.W.2d 287, 289 (Ky. Ct. App. 1991)). Based

on the foregoing, the plaintiff has not identified any basis for setting aside the contractual

agreement for attorney’s fees.

                                             III.

       Clara claims that the provision allowing the PFHA to recover attorney’s fees does not

apply in this case because she did not “attempt to overturn Association decision[s], actions,

rules or regulations.” Instead, she contends, she simply sought a declaration of the parties’

rights, status, and legal relations with respect to the Mare. The Court will not elevate form

over substance. Clara argues that her claims, if successful, would not have required to the

PFHA to “do anything.” However, her obvious goal was to have the PFHA reinstate the

Mare’s original registration which listed her and Patricia as co-owners. This motivation is

evidenced by Clara’s motion for summary judgment, in which she asked for injunctive relief

requiring the PFHA to reinstate the original registration certificate. [Record No. 60-1, p. 16]

Accordingly, Clara unsuccessfully attempted to overturn an Association decision or action.
                                             -7-
                                                 IV.

       Notwithstanding the foregoing analysis, the PFHA must demonstrate that its requested

attorney’s fees are reasonable. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Capitol

Cadillac Olds, Inc. v. Roberts, 813 S.W.2d 287, 293 (Ky. 1991). In support of its fee request,

the PFHA has provided an affidavit from Attorney Joseph Tucker, who is a partner at

Dinsmore & Shohl LLP, in Louisville, Kentucky. [Record No. 84-2] Tucker reports that he

and Attorney Paige Johnson worked on this matter from March 2018 through July 2019, for a

total of 483.81 hours. [Record Nos. 84-2, 90-1] Tucker’s standard hourly rate is $525.00 per

hour, and Johnson’s is $255.00 per hour. However, Tucker reports that the PFHA received a

substantial discount and was billed at a blended rate of $240.00 per hour of attorney time. This

results in a fee request totaling $116,114.40.

       The starting point for determining reasonable attorney’s fees is the lodestar amount,

which is calculated by multiplying the number of hours reasonably expended by a reasonable

hourly rate. Hensley, 461 U.S. at 433. Reasonableness of the hourly rate is determined by

looking to “the prevailing market rates in the relevant community.” Marshall v. Rawlings Co.,

LLC, 2018 WL 3028574, at *4 (W.D. Ky. June 18, 2018) (quoting Perdue v. Kenny A. ex rel

Winn, 559 U.S. 542, 552 (2010)). It is customary for attorneys to increase their hourly rate

based upon their level of experience. Elliot v. Metro. Life Ins. Co., No. 04-174-DLB, 2007

WL 4192001 (E.D. Ky. Nov. 13, 2007). While the PFHA does not address this issue in its

motion or the accompanying affidavit, it appears that Tucker has at least twenty years of




                                                 -8-
practice experience and Johnson has considerably less, having graduated from law school in

2017.3

         District courts have “considerable discretion to determine what constitutes a reasonable

hourly rate for an attorney.” Flynn v. Borders, No. 5: 06-323-JMH, 2007 WL 862548, at *2

(E.D. Ky. Mar. 20, 2007) (quoting Wayne v. Village of Sebring, 36 F.3d 517, 533 (6th Cir.

1994)). Having reviewed the caselaw and drawing from its own experience, the Court

concludes that $240.00 per hour is a reasonable blended hourly rate for an attorney performing

this type of work in the Louisville, Kentucky area. See Herdguard, LLC v. NXT Generation

Pet, Inc., No. 5: 16-cv-468-JMH, 2019 WL 3082458, at *6 (E.D. Ky. July 15, 2019) (courts in

Eastern District of Kentucky have approved rates of $300 per hour for experienced attorneys

and between $150 and $180 per hour for associates); Marshall, 2018 WL 3028574, at *7 ($300

to $350 per hour awarded to attorneys of varying experience).; Elliot, 2007 WL 4192001, *4

(E.D. Ky. 2007) ($300 per hour awarded to experienced attorney in Louisville).

         The PFHA has provided invoices and detailed billing statements demonstrating how

much time its attorneys spent working on particular issues. [Record No. 84-4] The plaintiff

claims that the number of hours billed by the PFHA’s attorneys was unreasonable. This

argument is largely based on the plaintiff’s assertion that her attorney billed only 197.2 hours,

compared with the PFHA’s counsels’ nearly 500 hours. First, PFHA points out the obvious—

that Clara’s current counsel began representing her in June 2018, after this action was removed

from Florida state court and transferred from the United States District Court in Florida. The




3
  See https://www.dinsmore.com/joseph-n-tucker/, https://www.dinsmore.com/paige-n-johnson/
(last accessed Aug. 13, 2019).
                                               -9-
PFHA’s attorneys began representing it in March 2018 and worked to move the case to

Kentucky, as required by the PFHA rules.

       Despite the availability of the PFHA’s itemized fee statements and invoices, the

plaintiff has not voiced any specific objections to the number of hours expended. For example,

she does not assert that any particular charges are duplicative or excessive. See Wayne v.

Village of Sebring, 36 F.3d 517, 533 (6th Cir. 1994) (district court was required to make

specific findings when disallowing attorney’s claimed hours). The Court has independently

reviewed PFHA’s documentation and does not detect excessive or cumulative charges.

Further, the Court notes that Attorneys Tucker and Johnson devoted a comparable number of

hours to the case, supporting the blended rate of $240.00 per hour.

       There is a strong presumption that the lodestar figure represents a reasonable fee. Bldg.

Serv. Local 47 Cleaning Contractors Pension Plan v. Grandview Raceway, 46 F.3d 517, 531

(6th Cir. 1994). However, the lodestar amount may be adjusted to account for “various special

factors” in the litigation. Meyers v. Chapman Printing Co., Inc., 840 S.W.2d 814, 826 (Ky.

1992). These factors include: amount and character of services rendered; labor, time, and

trouble involved; nature and importance of the litigation; responsibility imposed; the value of

the property affected by the controversy; skill and experience required in the performance of

services; the professional character and standing of the attorneys; and the results secured. In

re Citizen Fidelity Bank & Trust Co., 550 S.W.2d 569, 570 (Ky. Ct. App. 1977).

       Application of these factors warrants an award of the lodestar amount, as requested.

As the PFHA points out, the matter was time and labor intensive. The case has been pending

for approximately 17 months and has involved substantial discovery and motion practice.

Additionally, counsel secured PFHA’s desired result in having the case transferred to this
                                            - 10 -
Court and ultimately obtaining summary judgment in PFHA’s favor. To the extent the plaintiff

argues that the PFHA’s attorney’s fees were covered by insurance, she has not explained how

this affects her contractual obligation to pay attorney’s fees, or how it should factor into the

analysis above.

       Based on the foregoing, it is hereby

       ORDERED that Defendant Paso Fino Horse Association’s Motion for Attorney’s Fees

[Record No. 84] is GRANTED. The plaintiff shall pay for this defendant’s attorney’s fees in

the amount of $116,114.40.

       Dated: August 14, 2019.




                                              - 11 -
